Citation Nr: 1745204	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of ten percent for short term memory loss/cognitive impairment due to lightning strike.

2.  Entitlement to an initial evaluation in excess of ten percent for polyneuropathy of the lower right extremity.

3.  Entitlement to an initial compensable evaluation for polyneuropathy of the upper right extremity.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel
INTRODUCTION

The Veteran served in periods of active duty for training and inactive duty training in the Army National guard from November 1965 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2009, the Veteran testified at a hearing before an Acting Veterans Law Judge designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. §§ 7101, 7102 (West 2014).  He previously testified before a Decision Review Officer in November 2008.  Copies of the transcripts have been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's short term memory loss/cognitive impairment due to lightning strike has been manifested by depressed mood, mild memory loss, and symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

2.  The Veteran's service-connected polyneuropathy of the lower right extremity has been manifested by moderate incomplete paralysis of the sciatic nerve system with mild sensory loss, pain, and limitation in extended walking and standing. 

3.  The Veteran's service-connected polyneuropathy of the upper right extremity has been manifested by mild incomplete paralysis of the median/ulnar nerve system with limitation of excessive use of the hands.

4.  The Veteran is not precluded from all forms of substantially gainful employment because of his service-connected memory/cognitive deficits and right upper and lower extremity neuropathy individually or in combination.   
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for short term memory loss/cognitive impairment due to lightning strike have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.130; Diagnostic Code 9310 (2016).

2.  The criteria for an initial rating of 20 percent for polyneuropathy of the lower right extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124; Diagnostic Code 8520 (2016).

3.  The criteria for an initial rating of 10 percent for polyneuropathy of the upper right extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124; Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 C.F.R. § 3.159(b)(3)(i) (2009); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, private treatment records, and evidence submitted by the Veteran has been obtained.  The Veteran has been provided VA examinations in March 2009 and October 2012.

Finally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disabilities have not significantly changed and a uniform evaluation is warranted.

The Veteran currently has a ten percent rating for short term memory loss/cognitive impairment due to lightning strike.  The schedule of ratings for mental disorders is covered by Diagnostic Code (DC) 9310, unspecified cognitive disorder.  See 38 C.F.R. § 4.130, DC 9310.  The Diagnostic Code 9310 for unspecified cognitive disorder most closely represents the Veteran's disability.  

A ten percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A higher 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods  of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran's polyneuropathy of the lower right and upper right extremities is currently rated at 10 percent for the lower right extremity and noncompensable (0 percent) for the upper right extremity.  The schedule of ratings for diseases of the peripheral nerves is covered by diagnostic codes 8520 (sciatic/lower right extremity) and 8515 (median nerve/upper right extremity).  See 38 C.F.R. § 4.124 (a); DCs 8520, 8515.

Under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve, a ten percent rating is assigned if mild, a 20 percent if moderate, a 40 percent is assigned if moderately severe, and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.

Under Diagnostic Code 8515 for incomplete paralysis of the median nerve, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, and a 40 percent rating for severe incomplete paralysis.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve whether due to varied level of the nerve lesion or to partial regeneration.  The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120 -4.124a. 38 C.F.R. § 4.124a . When the involvement is wholly sensory the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral they combine with application of the bilateral factor.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III.  History and Analysis

In December 2010, the Board granted service connection for polyneuropathy of the right upper extremity, and the right lower extremity, and short-term memory loss effective July 3, 2006, the date of the Veteran's original claim.  In January 2011, the RO assigned a 10 percent rating for short term memory loss, and a 10 percent rating for polyneuropathy of the lower right extremity.  A noncompensable rating was assigned for polyneuropathy of the upper right extremity.  In April 2011, the Veteran filed his Notice of Disagreement, requesting a 100 percent total rating for each of his service-connected disabilities.  In November 2013 VA Form 9, the Veteran requested that VA review his entire claims file and to make a decision.  



A.  Short-term Memory Loss

The Veteran is currently service-connected for short term memory loss /cognitive impairment due to lightning strike, currently rated at ten percent.   The strike in 1968 was a side flash resulting in no loss of consciousness or immediate cognitive impairment.  He did not experience any short term memory decline until some point in the late 1980s.  He contends that he is entitled to a 100 percent rating.  

In a July 2006 statement, the Veteran reported that he was working in the finance business and was unable to remember his newer clients' names and faces and had to keep extensive computer records of things to remember and important events.  In an undated statement received in 2006, a fellow National Guard soldier reported observing the Veteran's excellent memory of code numbers in service but now could not remember the number of his strokes on a golf hole.   During the August 2009 Board hearing, the Veteran testified that he had to leave a senior position in a financial services office because he could not remember clients' names and relied on extensive computer notes.  The Veteran's spouse testified that she observed the Veteran not being aware of road signs on long automobile trips. 

The Veteran had two notable private neuropsychological tests prior to his VA examinations.  An evaluation by a physician at the North Mississippi Behavioral Health Center in January 2007 was suggestive of a primary deficit in memory and new learning consistent with mild cognitive impairment.  Other aspects of functioning were preserved.  The physician did not feel the presentation was consistent with a degenerative dementia such as Alzheimer's.  He hypothesized that the Veteran experienced chronic hypoxia or medication side effects (in particular amitnptylme but also narcotic pain meds and benzodiazepines) that may explain his memory limitations.  The Veteran admitted to a history of being a somatisizer, stating he has watched movies about a particular medical condition and experienced similar difficulties the next day.  At that time, he was open to the possibility that some of his concerns maybe psychosomatic.  There was no mention of an injury from a lightning strike by the Veteran or the clinician.  Of note, a Tupelo neurology clinical note written by another treating physician in August 2007 reported the Veteran said he felt "much brighter mentally" after discontinuing amitriptyline and his cognition was much improved.  He tried donepezil for a few months after a physician's assessment, but he found no benefit so he discontinued the medication.

The Veteran underwent a second cognitive evaluation on January 2008 as part of his SSA claim.  Using the Wechsler Memory Scale, the physician found that the Veteran's memory quotient was 106, which fell within the average range.   The Veteran did not present with any cognitive deficits during testing despite subjective complaints of memory and concentration.  The physician diagnosed the Veteran with Major Depressive Disorder (recurrent, moderate to severe), Bereavement, and Generalized Anxiety Disorder.   The physician believed that the Veteran's subjective memory complaints were related to his depression and chronic pain, and recommended mental health intervention.  In a functional capacity assessment, a psychologist noted that the Veteran was capable of understanding and carrying out instructions, could maintain attention and concentration adequately for two hour periods in an 8 hour workday, and complete a normal work week without excessive interruptions from psychological symptoms.   SSA granted disability benefits for peripheral neuropathy and affective/mood disorder.  

Reports from a private physician practicing in a headache clinic, C.M., M.D., dated between 2008 and 2009, show treatment for neurological symptoms, and short-term memory loss.  The assessments included notations of "significant cognitive difficulties," and advancing polyneuropathy, both of which the physician found to have been seen/associated with, lightning strikes.  A December 2008 report notes that his symptoms "may be" due to his history of a lightning strike.   In a February 2009 record from the private headache clinic, the physician noted that the Veteran had significant cognitive difficulties with confusion and disorganization.   

In March 2009, the Veteran was afforded a VA examination.  The Veteran reported having to leave his business because his short term memory deficits resulted in coworkers having to do his work.  He reported his embarrassment over memory
impairment has reduced his social activity at church, and his wife has managed his medications over the last 10 years.  He reported that he compensated for memory decline by placing all important information and appointments into his computer.  He denied any difficulty managing his finances because he utilized online banking.   He continued to drive without difficulty and denied any problems in activities of daily living or engagement in hobbies due to memory decline.  He described difficulty with concentration and organization and had greater difficulty starting projects but usually completed them once he got started. He reported that he had difficulty keeping his workshop organized. 

The VA examiner reported no evidence from cognitive testing to demonstrate impairment in cognitive functions that would result in functional impairment.  The only impairment noted was general memory but as stated above symptom validity measures suggest his effort during tests of memory was questionable at best.  The VA examiner also noted that the Veteran was currently diagnosed with and receiving pharmacotherapy for major depression and generalized anxiety.  He ambulated without assistance and his gait was unremarkable.  He had no fine or gross motor impairments were noted during the evaluation.  The Veteran made several pain gestures during the evaluation to indicate he was in some physical discomfort.  He often moved his feet about under the testing table, stating he gets a burning sensation in his feet if he keeps them still for too long.  His speech was spontaneous and fluent with mild dysnomia noted at times.  There was no evidence of aphasia or thought disorder.  Based on the Veteran's conversational abilities, his thought processes did not appear circumstantial or tangential.  Rather, the Veteran's thoughts were logical linear and goal directed.  He presented as alert and fully oriented to all spheres.  Throughout the evaluation the Veteran appeared quite invested in demonstrating his disabilities were the result of his lightning strike.  The VA examiner explained that this was normal and expected for this setting, but there was a stronger than normal affective drive to his arguments that symptoms were related to the lightning strike.

Also at the March 2009 VA examination, his affect was more intensified when discussing his research on lightning strike victims and perceived misdiagnoses by prior medical providers.  The Veteran denied suicidal and homicidal ideation.  His mood appeared dysthymic due to his mildly blunted affect.  The Veteran's social compartment was intact and he made appropriate eye contact and social gestures.  The VA examiner noted rapport seemed to be strengthened after he was able to demonstrate some knowledge and familiarity with the literature on lightning sequelae various categories of lightning exposure and common challenges faced by survivors after having been struck.  Based on the above his judgment, reasoning and insight, the VA examiner opined that the Veteran appeared mildly impaired with regard to medical decisions, but seemed quite good otherwise.  

Regarding the Veteran's test taking behavior, he was cooperative and pleasant.  Although he appeared to give good effort during cognitive testing, symptom validity tests indicated the Veteran gave inadequate or variable effort during the assessment.  However the results from neurocognitive testing demonstrated impairments in only one domain (memory) so it is possible that effort was affected by his investment in demonstrating memory impairments.  As such, the VA examiner stated that the validity of his memory test performance was questionable at best and likely underestimates his actual memory abilities.  The VA examiner noted there is evidence of poor effort in at least one cognitive domain; it is possible that other domains also underestimate his actual abilities and cannot be interpreted with confidence.  Results of the assessment noted that the Veteran failed a sensitive symptom validity test, and the following results should not be interpreted as representative of the Veteran's actual abilities.  

Also in the March 2009 VA examination, the Veteran's performance on the MMSE suggested cognitive mental status was grossly intact (MMSE = 28/30) with two errors on memory recall.  In sum, the VA examiner found that there was no objective evidence on testing of cognitive mental status impairment resulting in functional impairment.  Regarding intellectual abilities overall intellectual abilities, the Veteran appeared to be average to high average with high average verbal abilities and average nonverbal abilities.  The VA examiner stated that these results are generally consistent with results from previous cognitive testing in 2007 and 2008.  

The VA examiner stated that in summary there was no objective evidence intellectual decline resulting in functional impairment.  The VA examiner noted that simple attention and auditory digit span was high average.  On a test of visual motor sequencing, speed performance was average for a simple number sequence and borderline impaired for a complex number letter sequence.  In some there was no consistent objective evidence from testing of attention and concentration that would be expected to result in functional impairment.  Regarding verbal memory, the Veteran's immediate memory was low average for a 10 word list and average for a short story.  Regarding nonverbal memory, the Veteran's immediate recall of a complex figure was severely impaired.  In summary, the VA examiner opined that there was inconsistent evidence for severe impairment of memory resulting in moderate to severe functional impairment, but the results of symptom validity testing suggest that the Veteran's memory performance test was invalid.  Regarding his executive abilities as mentioned above, the Veteran's visual motor speed for a number letter sequence was borderline impaired.  On a test of set shifting and concept formation, performance was suggested the patient easily loses track of tasks possibly due to distractibility, but there was no evidence of difficulty with solving problems when only limited information is available.  In summary, the VA examiner found that there was very mild evidence of borderline impairment for executive function resulting in borderline functional impairment, but the results of symptom validity testing suggest the Veteran's executive function test performance was questionable.

During an August 2013 Board hearing, the Veteran read a prepared statement that was well organized, articulate, and was substantially consistent with the earlier information of record.  He called attention to the records of the private physician Dr. C.M. in 2008 and 2009 and testified that it required several weeks to assemble and prepare the statement using computer driven tools.  

In September 2012, a VA neuropsychologist noted the following findings:
 
Cognitive mental status:  Broadly within normal limits.
Intellectual abilities: High average
Language: Normal spontaneously variable verbal fluency in the context of variable effort.
Verbal reasoning/knowledge: High average
Visual-spatial abilities: High average
Attention/Concentration:  Average to high average
Processing speed: High average
Memory:  Variable in the context of variable effort
Personality Assessment:  The pattern is quite consistent with depression with concomitant anxiety.  Some of his worries may relate to his health history and preoccupations regarding the lightning strike he suffered from in 1968.  The patient produced a more elevated test result than when previously seen in March of 2009.  Of note scales of depression and anxiety are significantly higher.  The patient reports social avoidance shyness and self-consciousness and social alienation from others. There are no indications of psychosis. The patient did not show substantial elevation on somatic symptoms scales suggesting that his somatic concerns and worries are very limited to his belief that his cognitive and other symptoms are related to his 1968 lightning strike.

The examiner found the Veteran had a depressed mood, mild memory loss, and a mental condition that was formally diagnosed but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  No Global Assessment of Function (GAF) score was reported.  

 (2)  Analysis

Here, the overall evidentiary record shows that the severity of the Veteran's short term memory loss disability most closely approximates the criteria for a 10 percent disability evaluation.  In addition, the Board notes that the Veteran's disability is not specifically listed in the rating schedule therefore it is rated analogous to a disability in which not only the functions affected but anatomical localization and symptoms are closely related.  

The Veteran's memory loss and cognitive impairment is best assessed as mild level of social and occupational impairment manifested as deficits in short term memory such as names, recent ordinary events, and requirement for directions while traveling, all overcome by the use of electronic devices for reminders and directions.  His reports and testimony at the 2013 hearing are competent and credible as they are consistent.  However, the probative weight of his reports is diminished as his reported severity of the memory and cognition deficits is not consistent with his performance on mental testing and with the evaluations of the examiners. 

At issue is the degree of impairment of his social and occupational capacities.  Although the Veteran reported decreased social interaction because of embarrassment due to memory deficits, he is able to perform all activities of daily living in and out of the home, manage his personal finances, attend church events, and engage in hobbies and recreational activities with mild limitations such as disorganized workshop and forgetful of golf score.  He reported strong marital and social relationships.  Although his private physician generally described the cognitive difficulties as severe, the Board places much greater probative weight on the more detailed VA examinations in 2009 and 2012 which included neuropsychological testing and comprehensive evaluations.  These examinations note average to high levels of cognitive performance and intelligence.  He does experience difficulty with short term memory in tests such as word lists and number sequences, but he is able to effectively master and use electronic aids and ultimately can accomplish his desired activities.  Examiners noted no deficit in thought processes or communication skills. 

A higher evaluation of 30 percent is not warranted unless there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior self-care and conversation normal).  Here, the Veteran's need to use electronic memory devices could be considered a decrease in work efficiency, depending on the specific occupation.  However, the functional loss in this Veteran's case is mild and overcome with the use of the devices that themselves require cognitive skills.  

The Board considered the reports of more severe memory and cognition deficits by the private physician in 2008 and 2009, but places less probative weight on these reports as they are substantially conclusory with little narrative regarding testing or other bases for the assessment.  Greater probative weight is placed on the March 2009 and the September 2012 VA examinations, indicating depressed mood, mild memory loss, and a mental condition that was formally diagnosed but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  These assessments were significantly more thorough with references to test results and to the Veteran's specific functional abilities.  The memory and cognitive functions displayed during these examinations most closely approximate a ten percent rating.  Consequently, a rating in excess of ten percent for short term memory loss is denied.

B.  Polyneuropathy

VA treatment records indicate that the Veteran reports pain and numbness in the right extremities.  A NCV/EMG report from 2002 indicates the Veteran had peripheral axonal neuropathy.  VA treatment notes continued to show complaints of numbness and pain in the feet.  The Veteran complained of pain that shot up his leg on palpation just lateral to the Achilles tendon on the right foot.  This location is just rostral to a previous nerve biopsy site.

A private treatment record from September 2007 indicates that the Veteran "presents today with acute/pain in feet pt c/o neuropathy burning feet chronic problem."  The attending clinicians, including Dr. J.C.G., confirmed the existence of neuropathy using electrodiagnostic tests with variable diagnoses including carpal tunnel syndrome.  Private treatment records from January 2008 note that the Veteran had polyneuropathy.

Records obtained from the Social Security Administration were reviewed and included lay reports substantially consistent with those reported to VA examiners and the private reports otherwise summarized in this decision.  A January 2009 treatment record from the North Carolina Comprehensive Headache Clinic indicated the Veteran had burning and pain on the right side in the extremities.

In April 2009, the Veteran was afforded a VA peripheral nerve examination.  Upon clinical examination of his low extremities, the VA examiner found that the Veteran had a normal narrow based gait with normal associated swing.  He was able to do a partial deep knee bend and stand back up.  The VA examiner observed no fasciculations in the upper or lower extremities.  The Veteran was able to walk tandem gait without difficulty.  His rapid alternating movements were normal.   A pinprick evaluation in lower extremity had areas that were non anatomical for decreased sensation, however the Veteran did have decreased sensation over the lateral side of the thigh which corresponds with the femoral cutaneous nerve.  The Veteran was able to discern vibration in lower extremities, however it was somewhat decreased in his toes.  The Romberg examination was completely normal.  The deep tendon reflexes were 2+ at the biceps triceps and brachioradialis bilaterally and 3+ at the patellar tendons bilaterally.  The Veteran had 2+ at the Achilles tendons bilaterally.  He had no clonus at the ankles.  He had no Babinski signs.  The Veteran's neurologic examination was generally within normal limits, with the exception of decreased sensation of the right lateral quadriceps area, consistent with residual meralgia paresthetica.  There was reduced sensation to pinprick in this area.  The VA examiner noted that a sural nerve biopsy in 2002 was negative.

Regarding his upper extremities, the 2009 VA examiner also reported that the Veteran had normal muscle mass in both upper extremities and both lower extremities.  The tone was normal in both upper and lower extremities.  The VA examiner observed no fasciculations in the upper or lower extremities.  A sensory examination showed clinically normal upper extremities, including recognizing all numbers that were scribed lightly on his palms.  The Veteran was asked to close his eyes.  He was given different objects.  He was able to clearly identify those objects by mere touch, including a paperclip.  He was able to discern a quarter, a penny, and a dime.  A pinprick evaluation in both upper and lower extremities revealed that he has areas that are non anatomical for decreased sensation, however, he did have decreased sensation over the lateral side of the thigh, which corresponds with the femoral cutaneous nerve.  The Veteran was able to discern vibration in both upper and lower extremities, however, in his toes it was somewhat decreased.

The Veteran testified at an August 2009 hearing regarding his treatment in December 2008 and January 2009 for his polyneuropathy.  The Veteran testified that the physician was able to trace the actual path of the lightning, through his nerve damage.  He reported that he was told that he lightning entered his right side, traveled the underside of his arm and through to his right thigh that was touching the metal table, and then down through both feet.  The Veteran is competent to report what he has been told by a physician.  He testified that he experienced whole body numbness, particularly on his right thigh, that he had received nerve blocks and medication for nerve pain, and that he could not work because of the neuropathy.  

On October 2, 2012, the Veteran was afforded another VA examination of the peripheral nerves.  The Veteran reported moderate right upper extremity pain, paresthesias, and numbness and right lower extremity numbness.  Upon clinical examination, his neurological examination was intact except for mild vibration sensory loss in the toes and decreased sensation at the right thigh. Sensation of the upper right extremity was normal.  Muscle strength testing on the right upper and lower extremities was normal and the Veteran displayed a normal gait.    

However, at the end of the report, the examiner referred to 2007 electrodiagnostic tests that showed chronic axonal confluent length dependent peripheral neuropathy, moderate of the right median nerve at the wrist and mild of the right ulnar nerve at the wrist.  The examiner also referred to a January 2009 document from the private physician referring to a "VsNCT" test that showed polyneuropathy of the right arm and "significant deficit" in the right leg. The examiner found that the incomplete paralysis of the right upper extremities was mild and of the right lower extremities was moderate.  The examiner found that the neuropathy would impair performance of jobs requiring standing, walking, and excessive use of the right hand.   

(1) Lower Right Extremity

The Veteran is currently service connected for polyneuropathy of the lower right extremity, with a ten percent rating.  In granting service connection, the Board previously noted that the Veteran has received a number of diagnoses of peripheral neuropathy and meralgia paresthetica.  He contends that he is entitled to a 100 percent rating.   

The Veteran is competent to report on his observed symptoms, and the Board finds these reports credible as far as they pertain to the right upper and lower extremities.
His reports of numbness, pain, and lack of endurance in standing and walking warrant some probative weight, although diminished by the observations of normal gait, full muscle strength, and motor facility of the right lower extremity.

The Board finds that an initial 20 percent rating is warranted.  During the 2009 examination, the neuropathy was clinically determined to be mild and associated with a loss of sensitivity and no loss of motor function. However, the Veteran reported a history of nerve blocks and medication for pain. This level of functional loss was not shown during the clinical examination in 2009, but in October 2012, the examiner referred to private test results in 2009 and assessed the level of partial paralysis as moderate.  

A higher evaluation of 40 percent is not warranted unless there is evidence of incomplete paralysis and loss of motor function which is moderately severe.  Here, the Board finds the most probative evidence of record indicates that the Veteran's neurological evaluation is generally intact, with mild vibration sensory loss, pain,  and limitation in standing and walking endurance but with full muscle strength and no loss of motor function of the lower right extremity.  

(2) Upper Right Extremity

The Veteran is currently service-connected with an initial non-compensable rating for polyneuropathy of his upper right extremity.  The Board previously discussed in its December 2010 decision that the Veteran's service records show that he was struck by lightning and that he was hospitalized for observation during service.  The Board noted entry and exist wounds at the Veteran's right arm and right leg.  The Veteran argues he is entitled to a 100 percent rating.  

The Board finds that an initial 10 percent rating is warranted.  There is relatively equal balance of probative weight for and against a compensable rating for the right upper extremity. Although the examiner in 2009 found no loss of function or sensation during the examination, the October 2012 examiner noted the results of studies obtained in 2007 and 2009 that showed moderate and mild deficits at the right median and right ulnar nerves respectively.  The Board considered the Veteran's reports of the extensive use of a computer to aid in memory suggesting excellent function of the right hand.  However, resolving all doubt in the Veteran's favor, the Board will place probative weight on the opinion of the 2012 examiner who assessed the incomplete paralysis of the right upper extremity as mild. This is consistent with the test results showing some neurological deficit.  

(3)  TDIU

In September 2008, the RO received the Veteran's claim for a total disability rating based on individual unemployability caused generally by nerve damage and memory loss from the 1968 lightning strike.  The RO denied a TDIU in July 2009 because the Veteran did not meet the statutory criteria at that time.  The Veteran did not submit a timely notice of disagreement.  However, as noted above, the Veteran had a pending claim for increased ratings for these disabilities and raised the issue that these disabilities precluded him from work.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Referring to the lay and medical evidence above, the Board finds that a TDIU is not warranted at any time during the period of the appeal in the context of increased ratings for memory/cognition deficits and neuropathy of the upper and lower extremities.  The Board acknowledges that the Veteran was examined by SSA in approximately 2007.  Although the records do not clearly indicate that disability benefits were granted, the Board is not bound by any decision.  The Board concurs in the evaluations offered by the VA examiner in 2012 that these disabilities impairs extensive use of the right hand and imposes limitations in extended standing and walking.  The Veteran reported that he is a high school graduate, completed two years of college work, and was a successful agent and manager of a financial services business.  Although he reported that his work in this occupation suffered from his inability to remember clients' names and process applications, he also reported that he used information systems extensively to overcome the shortcomings.  He retains the mental and physical ability to leave the home, ambulate for limited distances without support devices, drive an automobile except on long trips, perform administrative functions such as answering a telephone, using a computer, filing, communicating, and managing financial matters.  Although not as well organized as he would like, he does have the capacity to maintain a home workshop.  Therefore, the Veteran is not precluded from all forms of substantially gainful employment because of his service-connected memory/cognitive deficits and right upper and lower extremity neuropathy individually or in combination.   

In reaching these conclusions, the Board finds that the preponderance of the evidence is against these claims.  As such, the benefit of the doubt rule is not for application, and the claims must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial rating in excess of ten percent for short term memory loss/cognitive impairment due to lightning strike is denied.

An initial rating 20 percent, but not higher, for polyneuropathy of the lower right extremity is granted.

An initial rating of 10 percent, but not higher, for polyneuropathy of the upper right extremity is granted.


____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


